Exhibit 10.7 (b)
EXECUTION COPY
THIS CONFIRMATION AMENDS, REPLACES, SUPERSEDES AND RESTATES IN ITS ENTIRETY ALL
PREVIOUS CONFIRMATIONS PERTAINING TO THIS TRANSACTION.
Confirmation of OTC Convertible Note Hedge

Date:   September 9, 2008

Amendment Date: November 25, 2008

To:   Mylan Inc. (“Counterparty”)

From:   Merrill Lynch International (“Dealer”)

Dealer Reference: 088593440
Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the above-referenced transaction entered into among
Counterparty, Dealer and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Agent”), on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for purposes of the Equity
Definitions and a “Swap Transaction” for the purposes of the Swap Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(the “Master Agreement” or “Agreement”), as if we had executed an agreement in
such form, including a Credit Support Annex (Bilateral Form — New York law
version), (but without any Schedule and with the elections specified in the
“ISDA Master Agreement” Section of this Confirmation) on the Trade Date. In the
event of any inconsistency between the provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of this
Transaction. The parties hereby agree that the Transaction evidenced by this
Confirmation shall be the only Transaction subject to and governed by the
Agreement.
     The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that the provisions of the Note Indenture (as
defined below) that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum dated September 9, 2008 (the “Offering
Memorandum”) relating to the Reference Notes (as defined below). The parties
agree that in the event of any inconsistency between the Note Indenture and the
Offering Memorandum, the parties will amend this Confirmation in good faith to
preserve the intent of the parties.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:
OTC Convertible Note Hedge (2015)

 



--------------------------------------------------------------------------------



 



     General Terms:

     
Trade Date:
  September 9, 2008
 
   
Effective Date:
  The date of issuance of the Reference Notes.
 
   
Option Style:
  Modified American, as described under “Settlement Terms” below.
 
   
Option Type:
  Call
 
   
Seller:
  Dealer
 
   
Buyer:
  Counterparty
 
   
Shares:
  The shares of Common Stock, $0.50 par value, of Counterparty (Security Symbol:
“MYL”).
 
   
Number of Options:
  The number of Reference Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Reference Notes; provided that the Number of Options shall be automatically
increased as of the date of exercise by Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Goldman, Sachs & Co. of the Initial Purchasers’ (as such term
is defined in the Purchase Agreement) option to purchase additional Reference
Notes pursuant to Section 2(b) of the Purchase Agreement related to the purchase
and sale of the Reference Notes dated as of September 9, 2008 among Counterparty
and the Initial Purchasers (the “Purchase Agreement”) by the number of Reference
Notes in denominations of USD1,000 principal amount issued pursuant to such
exercise (such Reference Notes, the “Additional Reference Notes”).
 
   
Number of Shares:
  The product of the Number of Options and the Conversion Reference Rate (as
defined in the Note Indenture), but without regard to any adjustment to the
Conversion Reference Rate as a result of the Excluded Provisions of the Note
Indenture.
 
   
Applicable Percentage:
  70%
 
   
Premium:
  $98,105,000; provided that if the Number of Options is increased pursuant to
the proviso to the definition of “Number of Options” above, an additional
Premium equal to the product of the number of Options by which the Number of
Options is so increased and $3.73359 shall be paid on the Additional Premium
Payment Date.
 
   
Premium Payment Date:
  The date of issuance of the Reference Notes.

OTC Convertible Note Hedge (2015)

2



--------------------------------------------------------------------------------



 



     
Additional Premium Payment Date:
  The closing date for the purchase and sale of the Additional Reference Notes.
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges
 
   
Reference Notes:
  3.75% Cash Convertible Senior Notes due 2015 of Counterparty
 
   
Note Indenture:
  The indenture, dated as of closing of the issuance of the Reference Notes,
between Counterparty, and the guarantors named therein and The Bank of New York,
as trustee relating to the Reference Notes, as in effect on the date of its
execution. For the avoidance of doubt, references in this Confirmation to the
“Note Indenture” and to terms defined therein shall be deemed to exclude any
amendments to the Note Indenture that would have the effect of altering the
obligations of the parties hereunder unless the parties agree otherwise in
writing. Certain capitalized terms used but not defined herein have the meanings
assigned to them in the Note Indenture. As used herein, the term “Description of
Notes” refers to the section of the Offering Memorandum bearing that
designation.
 
   
Procedures for Exercise:
   
 
   
Potential Exercise Dates:
  Each Cash Conversion Trigger Date.
 
   
Conversion Date:
  Each “cash conversion trigger date” for any Reference Note pursuant to the
terms of the Note Indenture occurring before the Expiration Date.
 
   
Exercise on Conversion Dates:
  On each Conversion Date, a number of Options equal to the number of Reference
Notes in denominations of USD1,000 principal amount validly submitted for
conversion on such Conversion Date in accordance with the terms of the Note
Indenture shall be automatically exercised.
 
   
Exercise Period:
  The period from and excluding the Effective Date to and including the
Expiration Date.
 
   
Expiration Date:
  The earliest of (i) the stated maturity of the Reference Notes and (ii) the
first day on which none of such Reference Notes remain outstanding, whether by
virtue of conversion, issuer repurchase or otherwise.
 
   
Multiple Exercise:
  Applicable, as provided above under “Exercise on Conversion Dates”.
 
   
Minimum Number of Options:
  Zero
 
   
Maximum Number of Options:
  Number of Options
 
   
Automatic Exercise:
  As provided above under “Exercise on Conversion Dates”.

OTC Convertible Note Hedge (2015)

3



--------------------------------------------------------------------------------



 



     
Exercise Notice:
  Notwithstanding the exercise of any Options hereunder, Buyer shall be entitled
to receive the deliveries provided under “Settlement Terms” below only if Buyer
shall have delivered to Seller a written notice (“Exercise Notice”) prior to
5:00 PM, New York City time, on the “Business Day”, as defined in the Note
Indenture, prior to the first Scheduled Trading Day of the Conversion Reference
Period relating to the Reference Notes converted on the Conversion Date
occurring on the relevant Exercise Date (such time, the “Notice Deadline”) of
(i) the number of Options being exercised, (ii) the first Scheduled Trading Day
of the Conversion Reference Period and (iii) the scheduled settlement date under
the Note Indenture for the Reference Notes converted on the Conversion Date
occurring on the Exercise Date for such exercise; provided that with respect to
Reference Notes converted during the period beginning on the 45th “Scheduled
Trading Day:” (as defined in the Note Indenture) prior to the “Stated Maturity”
(as defined in the Note Indenture) of the Reference Notes and ending on the
final date on which Reference Notes may be surrendered for cash conversion, the
related Exercise Notice need not contain the information specified in clause
(i) of this sentence and, in order to exercise any Options hereunder, Buyer
shall deliver to Seller prior to 5:00 p.m. New York City time on the Business
Day prior to such Stated Maturity a written notice (“Supplemental Exercise
Notice”) setting forth the number of Reference Notes converted during such
period; provided further that, notwithstanding the foregoing, any Exercise
Notice (and the related automatic exercise of Options) shall be effective if
given after the relevant Notice Deadline but prior to 5:00 PM New York City
time, on the fifth Scheduled Trading Day following the Notice Deadline, in which
event the Calculation Agent shall adjust the Delivery Obligation (as defined
below) as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and reasonable expenses
incurred by Seller in connection with its hedging activities (including the
unwinding of any hedge position) as a result of its not having received such
notice prior to the applicable Notice Deadline.

         
Seller’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
  Address:   Merrill Lynch International
Merrill Lynch Financial Centre
2 King Edward Street
Merrill Lynch Financial Centre
London EC1A 1HQ
 
  Attention:   Manager of Equity Documentation
 
  Facsimile No.:   +44 207 995 2004
 
  Telephone No.:   +44 207 995 3769

     
Settlement Terms:
   
 
   
Settlement Date:
  The settlement date specified in the Note Indenture for the payment of the
Conversion Reference Value upon the conversion of Reference Notes.

OTC Convertible Note Hedge (2015)

4



--------------------------------------------------------------------------------



 



     
Delivery Obligation:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Exercise Notice” above and “Condition to Delivery
Obligation” below, in respect of an Exercise Date occurring on a Conversion
Date, Seller will pay to Buyer on the related Settlement Date an amount in cash
equal to the product of (w) the Applicable Percentage, (x) the number of Options
exercised on such Exercise Date and (y) the sum, for each Trading Day during the
Conversion Reference Period for such Exercise Date, of the excess, if any, of
(i) the Daily Conversion Reference Value on such Trading Day over (ii) the
quotient of $1,000 divided by the number of Trading Days in such Conversion
Reference Period (such amount, the “Convertible Obligation”); provided that the
Delivery Obligation shall be determined by excluding any amount that Buyer is
obligated to pay to holders of the Reference Notes as a direct or indirect
result of any adjustments to the Conversion Reference Rate pursuant to the
Excluded Provisions of the Note Indenture and, for the avoidance of doubt, any
interest payment or distribution that Buyer is obligated to deliver in respect
of References Notes converted on such Conversion Date.
 
   
Condition to Delivery Obligation:
  Notwithstanding anything to the contrary in this Confirmation or the
Agreement, Dealer’s obligation to pay Counterparty the Delivery Obligation in
respect of any Exercise Date shall be conditioned upon Counterparty’s payment of
the Conversion Reference Value (as defined in the Note Indenture) in respect of
all the Reference Notes converted on the Conversion Date occurring on such
Exercise Date.
 
   
Excluded Provisions:
  Those provisions of the Note Indenture that provide for discretionary or
voluntary adjustments of the conversion reference rate by the Issuer.
Notwithstanding anything to the contrary herein or in the Equity Definitions, in
no event shall any adjustments in respect of any Potential Adjustment Event or
Extraordinary Event be made hereunder as a result of any adjustments to the
Conversion Reference Rate pursuant to the Excluded Provisions of the Note
Indenture.
 
   
Conversion Reference Period:
  For any Exercise Date, the “conversion reference period” as defined in the
Note Indenture with respect to the Conversion Date occurring on such Exercise
Date.
 
   
Other Applicable Provisions:
  To the extent Seller is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Buyer is the issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable as if “Physical Settlement” applied to the Transaction.
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that the terms of this Transaction
shall be adjusted in a manner consistent with adjustments of the Conversion
Reference Rate of the Reference Notes as provided in the Note Indenture;
provided that no adjustment in respect of any Potential Adjustment Event or
Extraordinary Event shall be made hereunder as a result of any adjustments to
the Conversion Reference Rate pursuant to the Excluded Provisions of the Note
Indenture.

OTC Convertible Note Hedge (2015)

5



--------------------------------------------------------------------------------



 



     
Potential Adjustment Event:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means, subject to the preceding paragraph, the occurrence of
an event or condition that would result in an adjustment of the Conversion
Reference Rate of the Reference Notes pursuant to the Note Indenture.
 
   
Extraordinary Events:
   
 
   
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition to which the sections of the Note
Indenture corresponding to “Rights of Holders to Require Cash Conversion of
Notes — Business Combinations” in the Description of Notes apply.
 
   
Consequences for Merger Events:
   
 
   
          Share-for-Share:
  The Transaction will be adjusted in a manner corresponding to the adjustments
to the Reference Notes as provided in the Note Indenture.
 
   
          Share-for-Other:
  The Transaction will be adjusted in a manner corresponding to the adjustments
to the Reference Notes as provided in the Note Indenture.
 
   
          Share-for-Combined:
  The Transaction will be adjusted in a manner corresponding to the adjustments
to the Reference Notes as provided in the Note Indenture.
 
   
Notice of Merger Consideration:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Buyer shall reasonably
promptly (but in any event on or prior to the effective date of such Merger
Event) notify the Calculation Agent of the weighted average of the types and
amounts of consideration received by the holders of Shares entitled to receive
cash, securities or other property or assets with respect to or in exchange for
such Shares in any Merger Event who affirmatively make such an election.
 
   
Tender Offer:
  Applicable, subject to “Consequences of Tender Offers” below. Notwithstanding
Section 12.1(d) of the Equity Definitions, “Tender Offer” means the occurrence
of any event or condition to which the provisions of the Note Indenture
governing adjustments to the Conversion Reference Rate in connection with a
“tender offer” or “exchange offer” apply.
 
   
Consequences of Tender Offers:
  The Transaction will be adjusted in a manner corresponding to the adjustments
to the Reference Notes as provided in the Note Indenture.
 
   
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination). In addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, the NASDAQ Global Market or
the NASDAQ Global Select Market (or their respective successors); if the Shares
are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall thereafter be deemed
to be the Exchange.

OTC Convertible Note Hedge (2015)

6



--------------------------------------------------------------------------------



 



     
Additional Disruption Events:
   
 
   
          Change in Law:
  Applicable , provided that clause (Y) of Section 12.9(a)(ii) of the Equity
Definitions shall not be applicable insofar as any event described therein
results in an increased cost to Dealer of hedging the Transaction which
increased cost would have been included under Increased Cost of Hedging if such
provision were applicable.
 
   
          Insolvency Filing:
  Applicable
 
   
          Hedging Disruption Event:
  Not Applicable
 
   
          Increased Cost of Hedging:
  Not Applicable
 
   
          Loss of Stock Borrow:
  Not Applicable
 
   
          Increased Cost of Stock Borrow:
  Not Applicable
 
   
          Hedging Party:
  Seller
 
   
          Determining Party:
  Seller
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

Additional Agreements, Representations and Covenants of Buyer, Etc.:

1.   Buyer hereby represents and warrants to Seller, on each day from the Trade
Date to and including the earlier of (i) October 7, 2008 and (ii) the date by
which Seller is able to initially complete a hedge of its position relating to
this Transaction (including of any increase in the Number of Options resulting
from exercise of the over-allotment option pursuant to Section 2(b) of the
Purchase Agreement), that:

  a.   it will effect (and cause any “affiliated purchaser” (as defined in
Rule 10b-18 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) to effect) any purchases, direct or indirect (including by
means of any cash-settled or other derivative instrument), of Shares or any
security convertible into or exchangeable or exercisable for Shares on any
single day solely through either Merrill Lynch, Pierce, Fenner & Smith
Incorporated or Goldman, Sachs & Co. in a manner that would not cause any
purchases by Seller of its hedge in connection with this Transaction not to
comply with applicable securities laws; provided that this clause (a) shall not
apply to any transactions in Shares effected directly between Buyer and its
employees pursuant to

OTC Convertible Note Hedge (2015)

7



--------------------------------------------------------------------------------



 



      an employee share incentive or benefit plan;     b.   it will not engage
in, or be engaged in, any “distribution,” as such term is defined in
Regulation M promulgated under the Exchange Act, other than a distribution
meeting the requirements of the exceptions set forth in sections 101(b)(10) and
102(b)(7) of Regulation M (it being understood that Buyer makes no
representation pursuant to this clause in respect of any action or inaction
taken by Seller or any initial purchaser of the Reference Notes); and     c.  
Buyer has publicly disclosed all material information necessary for Buyer to be
able to purchase or sell Shares in compliance with applicable federal securities
laws.

2.   Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.   3.   As of the
Trade Date and each date on which a payment or delivery is made by Counterparty
hereunder, (i) the assets of Counterparty at their fair valuation exceed the
liabilities of Counterparty, including contingent liabilities; (ii) the capital
of Counterparty is adequate to conduct its business; and (iii) Counterparty has
the ability to pay its debts and other obligations as such obligations mature
and does not intend to, or believe that it will, incur debt or other obligations
beyond its ability to pay as such obligations mature.   4.   The representations
and warranties set forth in Section 1 of the Purchase Agreement (as defined
herein) are hereby deemed to be repeated to Dealer as if set forth herein.

Additional Termination Events:
The occurrence of an Amendment Event or a Repayment Event shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction, Counterparty is the sole Affected Party and Dealer is the sole
party entitled to designate an Early Termination Date; provided that in the case
of a Repayment Event, the Transaction shall be subject to termination only in
respect of the number of Reference Notes that cease to be outstanding in
connection with or as a result of such Repayment Event and, notwithstanding
anything to the contrary in this Agreement, no payments shall be required under
this Agreement with respect to such number of Reference Notes:

1.   “Amendment Event” means that the Counterparty, without Dealer’s consent,
amends, modifies, supplements or obtains a waiver of (a) any term of the Note
Indenture (as in effect prior to such amendment, modification, supplement or
waiver) or the Reference Notes relating to the principal amount, coupon,
maturity, repurchase obligation of the Counterparty or redemption right of the
Counterparty, (b) any material term relating to conversion of the Reference
Notes, including, without limitation, any changes to the conversion price,
conversion settlement dates or conversion conditions or (c) any term that would
require consent of the holders of 100% of the principal amount of the Reference
Notes to amend.   2.   “Repayment Event” means that (a) any Reference Notes are
repurchased (whether in connection with or as a result of a fundamental change
or change of control, howsoever defined, or for any other reason) by the
Counterparty, (b) any Reference Notes are delivered to the Counterparty in
exchange for delivery of any property or assets of the Counterparty or any of
its subsidiaries (howsoever described), other than as a result of and in
connection with a Conversion Date, (c) any principal of any of the Reference
Notes is repaid prior to the Stated Maturity (as defined in the Note Indenture)
(whether following acceleration of the Reference Notes or otherwise), provided
that no payments of cash made in respect of the conversion of a Reference Note
shall be deemed a payment of principal under this clause (c), (d) any Reference

OTC Convertible Note Hedge (2015)

8



--------------------------------------------------------------------------------



 



    Notes are exchanged by or for the benefit of the holders thereof for any
other securities of the Counterparty or any of its Affiliates (or any other
property, or any combination thereof) pursuant to any exchange offer or similar
transaction (other than an exchange of the Reference Notes for a new series of
notes of the Counterparty that are substantially identical to the Reference
Notes other than in respect of restrictions on transfer) or (e) any of the
Reference Notes is surrendered by Counterparty to the trustee for cancellation,
other than registration of a transfer of such Reference Notes or as a result of
and in connection with a Conversion Date.

Initial Purchase Event:
If an Initial Purchase Event (as defined below) occurs, all of the respective
rights and obligations of Dealer and Counterparty hereunder shall be cancelled
and terminated, except that Counterparty shall pay to Dealer an amount in cash
equal to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities). Following such payment, each party
agrees that all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

    “Initial Purchase Event” means that the transactions contemplated by the
Purchase Agreement shall fail to close for any reason other than in cases
involving a breach of the Purchase Agreement by the Initial Purchasers by the
closing date for the offering of the Reference Notes as specified in the
Purchase Agreement.

Disposition of Hedge Shares:
Counterparty hereby agrees that if, in the reasonable judgment of Seller based
on advice of counsel, the Shares acquired by Seller for the purpose of hedging
its obligations pursuant to the Transaction (the “Hedge Shares”) cannot be sold
in the U.S. public market by Seller without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Seller to sell
the Hedge Shares in a registered offering, use commercially reasonable efforts
to make available to Seller an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (a) enter into an
agreement, in form and substance satisfactory to Seller, substantially in the
form of an underwriting agreement for a registered offering, (b) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (c) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Seller, (d) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (e) afford Seller a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Seller, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
shall apply at the election of Counterparty; (ii) in order to allow Seller to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities by a publicly reporting
company (if Counterparty is a publicly reporting company at such time) to
institutional purchasers, in form and substance satisfactory to Seller,
including reasonable and customary representations, covenants, blue sky and
other governmental filings and/or registrations, indemnities to Seller, due
diligence rights (for Seller or any designated buyer of the Hedge Shares from
Seller), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to Seller (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary to compensate Seller for any discount from the
public market price of the Shares (other than any discount in respect of
commissions or fees payable to any third party) incurred on the sale of Hedge
Shares in a private placement); or (iii) purchase the Hedge Shares from Seller
at the VWAP Price on such Exchange Business Days, and in such amounts, as
requested by Seller. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page MYL.N <equity> VAP (or any successor thereto) in respect
of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange
Business Day (or if such volume-weighted average
OTC Convertible Note Hedge (2015)

9



--------------------------------------------------------------------------------



 



price is unavailable, the market value of one Share on such Exchange Business
Day, as determined by the Calculation Agent using a volume-weighted method).
Repurchase Notices:
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Seller a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Notice Percentage as
determined on such day is (i) greater than 6% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). In the event that Counterparty fails to
provide Seller with a Repurchase Notice on the day and in the manner specified
in this section, then Counterparty agrees to indemnify and hold harmless Seller,
its affiliates and their respective directors, officers, employees, agents and
controlling persons (Seller and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable and documented expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Seller. Counterparty will not be liable
under this Indemnity provision to the extent that any loss, claim, damage,
liability or expense is found in a final judgment by a court to have resulted
from Dealer’s gross negligence or willful misconduct. The “Notice Percentage” as
of any day is the fraction, expressed as a percentage, (i) the numerator of
which is the product of (a) the Applicable Percentage, (b) the number of
outstanding Reference Notes and (c) a number of Shares per Reference Note equal
to the Conversion Reference Rate (as defined in the Note Indenture) and (ii) the
denominator of which is the number of Shares outstanding on such day).
Conversion Reference Rate Adjustment Notices
Counterparty shall provide to Dealer written notice (such notice, a “Conversion
Reference Rate Adjustment Notice”) prior to the proposed effective date of any
transaction or event (a “Conversion Reference Rate Adjustment Event”) that would
lead to an increase in the Conversion Reference Rate (as such term is defined in
the Note Indenture). Each Conversion Reference Rate Adjustment Notice shall be
delivered to Dealer at or prior to the deadline for delivery of the related
notices to the trustee under the Note Indenture. In connection with the delivery
of any Conversion Reference Rate Adjustment Notice to Dealer, (x) Counterparty
shall, concurrently with or prior to such delivery, publicly announce and
disclose the Conversion Reference Rate Adjustment Event or (y) Counterparty
shall, concurrently with such delivery, represent and warrant that the
information set forth in such Conversion Reference Rate Adjustment Notice does
not constitute material non-public information with respect to Counterparty or
the Shares. The Conversion Reference Rate Adjustment Notice shall set forth the
new, adjusted Conversion Reference Rate after giving effect to such Conversion
Reference Rate Adjustment Event (the “New Conversion Reference Rate”); provided
that if the New Conversion Reference Rate cannot be determined at the time of
delivery of the Conversion Reference Rate Adjustment Notice, Counterparty shall
provide to Dealer written notice of the New Conversion Reference Rate as
promptly as practicable following the availability of information required for
its determination.
OTC Convertible Note Hedge (2015)

10



--------------------------------------------------------------------------------



 



     
Compliance with
Securities Laws:
  Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options.
 
   
 
  Each party acknowledges and agrees to be bound by the Conduct Rules of the
National Association of Securities Dealers, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein
 
   
 
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Buyer represents and warrants to Seller that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws.
 
   
 
  Buyer further represents:
 
   
 
  (a) Buyer is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);
 
   
 
  (b) Buyer acknowledges that as of the date hereof and without limiting the
generality of Section 13.1 of the Equity Definitions, Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 149, 150 or 157, EITF Issue No. 00-19 (or any successor
issue statements), under FASB’s Liabilities & Equity Project, or any other
accounting standard or guidance.
 
   
Account Details:
  Account for payments to Buyer:     To be advised
 
   
 
  Account for payment to Seller:        To be advised
 
   
Bankruptcy Rights:
  In the event of Buyer’s bankruptcy, Seller’s rights in connection with this
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that Seller’s rights with
respect to any other claim arising from this Transaction prior to Buyer’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.
 
   
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
   
Collateral:
  Counterparty shall not be required to post collateral to Dealer.

OTC Convertible Note Hedge (2015)

11



--------------------------------------------------------------------------------



 



     
Transfer:
  Buyer shall have the right to assign its rights and delegate its obligations
hereunder with respect to any portion of this Transaction, subject to Seller’s
consent, such consent not to be unreasonably withheld or delayed; provided that
such assignment or transfer shall be subject to receipt by Seller of opinions
and documents reasonably satisfactory to Seller and effected on terms reasonably
satisfactory to the Seller with respect to any legal and regulatory requirements
relevant to the Seller; provided further that Buyer shall not be released from
its obligation to deliver any Exercise Notice or its obligations pursuant to
“Disposition of Hedge Shares”, “Repurchase Notices” or “Conversion Reference
Rate Adjustment Notices” above, and Buyer shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Seller in connection with any such transfer or assignment. Seller may transfer
any of its rights or delegate its obligations under this Transaction with the
prior written consent of Buyer, which consent shall not be unreasonably withheld
or delayed. Buyer and Seller agree that it shall not be unreasonable for Buyer
to withhold consent to any delegation of Seller’s obligations under this
Transaction to an entity the long-term U.S. dollar-denominated debt obligations
of which are rated below A by Standard & Poors’ and below A2 by Moody’s.
 
   
 
  If as determined in Dealer’s sole discretion, at any time Dealer’s Ownership
Percentage (as defined below) exceeds 8.5% (an “Excess Ownership Position”) and
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party after its commercially reasonable efforts on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer (including without limitation where such inability of Seller is due to
Buyer’s withholding or delaying of consent to such transfer or assignment) such
that an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that an Excess Ownership
Position no longer exists following such partial termination. In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement as if (i) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty were the sole Affected Party with respect to such
partial termination, (iii) such portion of the Transaction were the only
Terminated Transaction and (iv) Dealer were the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement and to
determine the amount payable pursuant to Section 6(e) of the Agreement. The
“Ownership Percentage” as of any day is the fraction, expressed as a percentage,
(A) the numerator of which is the greater of (1) the number of Shares that
Dealer and any of its affiliates subject to aggregation with Dealer for purposes
of the “beneficial ownership” test under Section 13 of the Exchange Act and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act but excluding any group formed for the affirmative purpose of
changing or influencing control of the Issuer) with Dealer (collectively,
“Dealer Group”) “beneficially own” (within the meaning of Section 13 of the
Exchange Act) without duplication on such day and (2) the number of shares that
Dealer and all persons comprising part of the same “acquiring person” as Dealer
“beneficially own”, as each such term is used in Counterparty’s Rights Agreement
between the Counterparty and American Stock Transfer & Trust Company dated as of
August 22, 1996, as amended as of November 8, 1999, August 13, 2004,
September 8, 2004, December 2, 2004 and December 19, 2005 (as so amended and as
may be subsequently amended, supplemented or replaced from time to time, the
“Rights Agreement”), on such day and (B) the denominator of which is the number
of Shares outstanding on such day.

OTC Convertible Note Hedge (2015)

12



--------------------------------------------------------------------------------



 



     
 
  Dealer may assign and delegate its rights and obligations under this
Transaction without the consent of the Buyer to any subsidiary of ML & Co. (the
“Assignee”) by notice specifying the effective date of such transfer (“Transfer
Effective Date”) and including an (i) executed acceptance and assumption by the
Assignee of such rights and obligations and (ii) evidence reasonably
satisfactory to Counterparty that such obligations of the Assignee are
guaranteed by ML & Co. to substantially the same extent as Dealer’s obligations
under this Transaction; provided that (i) Counterparty will not, as a result of
such transfer, be required to pay to the Assignee an amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement (except in respect
of interest under Section 2(e), 6(d)(ii), or 6(e)) greater than the amount in
respect of which Counterparty would have been required to pay to Dealer in the
absence of such transfer; and (ii) the Assignee will not, as a result of such
transfer, be required to withhold or deduct on account of a Tax under
Section 2(d)(i) of the Agreement (except in respect of interest under
Section 2(e), 6(d)(ii), or 6(e)) an amount in excess of that which Dealer would
have been required to withhold or deduct in the absence of such transfer, unless
the Assignee would be required to make additional payments pursuant to
Section 2(d)(i)(4) of the Agreement corresponding to such excess.
 
   
 
  On the Transfer Effective Date, (a) Dealer shall be released from all
obligations and liabilities arising under this Transaction; and (b) the assigned
and delegated rights and obligations under this Transaction shall cease to be a
Transaction under the Agreement and shall be deemed to be a Transaction under an
ISDA form of Master Agreement (Multicurrency-Cross Border) and Schedule
substantially in the form of the Agreement but amended to reflect the name of
the Assignee and the address for notices and any amended representations under
Part 2 of the Agreement as may be specified in the notice of transfer.
 
   
Right to Extend:
  Dealer may postpone any Exercise Date or Settlement Date or any other date of
valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation), if Dealer determines, in its reasonable discretion,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market, the stock borrow market or other relevant market
or to enable Dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.
 
   
Regulation:
  Seller is regulated by The Securities and Futures Authority Limited.

Matters Relating to Agent:

1.   Agent will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Buyer and Seller;   2.   Unless Buyer is a “major U.S.
institutional investor,” as defined in Rule 15a-6 of the Exchange Act, neither
Buyer nor Seller will contact the other without the direct involvement of Agent;
  3.   Agent’s sole role under this Agreement and with respect to any
Transaction is as an agent of Buyer and

OTC Convertible Note Hedge (2015)

13



--------------------------------------------------------------------------------



 



    Seller on a disclosed basis and Agent shall have no responsibility or
liability to Buyer or Seller hereunder except for gross negligence or willful
misconduct in the performance of its duties as agent. Agent is authorized to act
as agent for Buyer, but only to the extent expressly required to satisfy the
requirements of Rule 15a-6 under the Exchange Act in respect of the Options
described hereunder. Agent shall have no authority to act as agent for Buyer
generally or with respect to transactions or other matters governed by this
Agreement, except to the extent expressly required to satisfy the requirements
of Rule 15a-6 or in accordance with express instructions from Buyer.

ISDA Master Agreement:
With respect to the Agreement, Seller and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
The provisions of “Default under Specified Transaction” as set forth in
Section 5(a)(v) of the Agreement shall not apply to Dealer or Counterparty.
“Specified Transaction” has the meaning assigned to such term in Section 14 of
the Agreement.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will apply
to Counterparty; provided that the text of Section 5(a)(vi) following the words
“occurrence or existence of” in the second line thereof through the end of such
Section 5(a)(vi) shall be replaced in its entirety by the following:

    one or more defaults under any of the agreements, indentures or instruments
under which Issuer or any “significant subsidiary” (as such term is defined in
Regulation S-X promulgated under the Securities Act of 1933) of Issuer then has
outstanding indebtedness in excess of $50 million, individually or in the
aggregate, and either (a) such default results from the failure to pay such
indebtedness at its stated final maturity and such default has not been cured or
the indebtedness repaid in full within ten days of the default or (b) such
default or defaults have resulted in the acceleration of the maturity of such
indebtedness and such acceleration has not been rescinded or such indebtedness
repaid in full within ten days of the acceleration;

The “Credit Event Upon Merger” provisions of Section 5(b)(v) of the Agreement
will not apply to Seller and will not apply to Counterparty.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.
“Termination Currency” means USD.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
Tax Representations.

(a)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the

OTC Convertible Note Hedge (2015)

14



--------------------------------------------------------------------------------



 



    Agreement, and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of the Agreement, and
(iii) the satisfaction of the agreement of the other party contained in Section
4(d) of the Agreement; provided that it will not be a breach of this
representation where reliance is placed on clause (ii) above and the other party
does not deliver a form or document under Section 4(a)(iii) of the Agreement by
reason of material prejudice to its legal or commercial position.   (b)   Payee
Representations. For the purpose of Section 3(f) of the Agreement, each party
makes the following representations to the other party:

(i) Dealer represents that it is a company organized under the laws of England
and Wales.
(ii) Dealer represents that it is a “non-withholding foreign partnership” for
United States Federal income tax purposes and each partner of Dealer is a
“non-U.S. branch of a foreign person” for purposes of section 1.1441-4(a)(3)(ii)
of the United States Treasury Regulations and a “foreign person” for purposes of
section 1.6041-4(a)(4) of the United States Treasury Regulations.
(iii) Dealer represents that no partner of Dealer is (i) a bank that has entered
into this Agreement in the ordinary course of its trade or business of making
loans, as described in section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”), (ii) a 10% shareholder of Counterparty within the
meaning of Code section 871(h)(3)(B), or (iii) a controlled foreign corporation
with respect to Counterparty within the meaning of Code section 881(c)(3)(C).
(iv) Counterparty represents that it is a corporation incorporated in
Pennsylvania.
Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       Dealer
agrees to complete (accurately and in a manner reasonably satisfactory to
Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-8IMY and all required attachments, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by Counterparty; and (iii) promptly upon
learning that any such Form previously provided by Dealer has become obsolete or
incorrect.       Counterparty agrees to complete (accurately and in a manner
reasonably satisfactory to Dealer), execute, and deliver to Dealer, United
States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of such
form(s): (i) before the first payment date under this agreement; (ii) promptly
upon reasonable demand by Dealer; and (iii) promptly upon learning that any such
form(s) previously provided by Counterparty has become obsolete or incorrect.  
(b)   Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation Counterparty and Dealer   Evidence of the authority and true
signatures of each official or representative signing this Confirmation   Upon
or before
execution and delivery of this Confirmation   Yes

OTC Convertible Note Hedge (2015)

15



--------------------------------------------------------------------------------



 



                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation Counterparty   Certified copy of the resolution of the Board of
Directors or equivalent document authorizing the execution and delivery of this
Confirmation and such other certificates as Seller shall reasonably request  
Upon or before execution and delivery of this Confirmation   Yes Counterparty  
An opinion of counsel, dated as of the Effective Date and reasonably acceptable
to Dealer in form and substance, with respect to the matters set forth in
Section 3(a) of the Agreement.   Upon or before the Effective Date   No Dealer  
Guarantee of its Credit Support Provider, substantially in the form of Exhibit A
attached hereto, together with evidence of the authority and true signatures of
the signatories, if applicable   Upon or before execution and delivery of this
Confirmation   No

Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).
Addresses for Notices. For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to Seller for all purposes:

         
 
  Address:   Merrill Lynch International
Merrill Lynch Financial Centre
2 King Edward Street
London EC1A 1HQ
 
       
 
  Attention:   Manager, Fixed Income Settlements
 
  Facsimile No.:   44 207 995 2004
 
  Telephone No.:   44 207 995 3769

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

         
 
  Address:   GMI Counsel
Merrill Lynch World Headquarters
4 World Financial Center
New York, New York 10080
 
       
 
  Attention:   Global Equity Derivatives
 
  Facsimile No.:   212-449-6576
 
  Telephone No.:   212-449-6309

Address for notices or communications to Counterparty for all purposes:
OTC Convertible Note Hedge (2015)

16



--------------------------------------------------------------------------------



 



         
 
  Address:   Mylan Inc.
1500 Corporate Drive
Canonsburg, PA 15317
 
  Attention:                       Edward J. Borkowski, Chief Financial Officer
 
  Facsimile No.:                       (724) 514 1871
 
  Telephone No.:                       (724) 514 1870

     
Multibranch Party.
  For the purpose of Section 10(c) of the Agreement: Neither Seller nor
Counterparty is a Multibranch Party.
 
   
Calculation Agent.
  The Calculation Agent is Seller. Upon the request of either party, the
Calculation Agent (or, in the case of a determination made by a party (including
a party acting as Hedging Party or Determining Party), such party) shall, no
later than the 5th Business Day following such request, provide the parties with
a statement showing, in reasonable detail, the computations (including any
relevant quotations) by which it has determined any amount payable or
deliverable under, or any adjustment to the terms of, this Transaction; provided
that in no event shall Calculation Agent be required to disclose its proprietary
models or other proprietary information. All judgments, determinations and
calculations hereunder by the Calculation Agent or by a party hereto shall be
performed in good faith and in a commercially reasonable manner.

Credit Support Document.
Seller: Guarantee of Merrill Lynch & Co., Inc. in the form attached hereto as
Exhibit A and a collateral account control agreement to be entered into between
Counterparty, Dealer and MLFP&S, as custodian, (“Collateral Account Control
Agreement”) prior to any required delivery of collateral hereunder. The
Collateral Account Control Agreement shall be in customary form and reasonably
acceptable to Counterparty.
Counterparty: Not Applicable
Credit Support Provider.
With respect to Seller: Merrill Lynch & Co., Inc.
With respect to Counterparty: Not Applicable.
Collateral Provisions
     The following provisions set forth the terms and conditions of the
collateral delivery obligations of Dealer applicable to the Transaction pursuant
to the Credit Support Annex.

     
Pledgor:
  Dealer
 
   
Secured Party:
  Counterparty
 
   
Collateral:
  Dealer will pledge Eligible Collateral in an amount and subject to the terms
as defined below.
 
   
Credit Support Amount:
  As specified in Paragraph 3 of the Credit Support Annex.

OTC Convertible Note Hedge (2015)

17



--------------------------------------------------------------------------------



 



     
Valuation Date (for purposes of the CSA):
  Every Monday during the term of the Transaction
 
   
Valuation Time:
   5:00 PM EST
 
   
Notification Time:
   10 a.m. on the next Local Business Day after the relevant Valuation Date
 
   
Valuation Agent:
  Dealer
 
   
Independent Amount:
   $0
 
   
Threshold:
  Infinity; provided that the Threshold shall be $50,000,000 if, and for so long
as, the long-term U.S. dollar-denominated debt obligations of Dealer’s Credit
Support Provider are rated below A- by Standard & Poors’ and below A3 by
Moody’s.
 
   
Minimum Transfer Amount:
   $500,000
 
   
Custodian:
  Merrill Lynch, Pierce, Fenner & Smith Incorporated pursuant to a Collateral
Account Control Agreement.
 
   
Use of Posted Collateral:
  The provisions of Paragraph 6(c) of the Credit Support Annex will not apply.
 
   
Specified Condition:
  For purposes of Paragraph 4(a) of the Credit Support Annex, the following
Termination Events will be a Specified Condition with respect to the party that
is the Affected Party for such Termination Event: Illegality, Tax Event, Tax
Event Upon Merger, Credit Event Upon Merger, Additional Termination Events. For
purposes of Paragraphs 8(a) and 8(b) of the Credit Support Annex, the following
Termination Events will be a Specified Condition with respect to the party that
is the Affected Party for such Termination Event: Credit Event Upon Merger,
Additional Termination Events.
 
   
Eligible Collateral:
  The following Items will qualify as “Eligible Collateral”:

              Valuation Item:   Percentage:
(A) Cash
    100 %  
(B) Negotiable debt obligations issued by the U.S. Treasury Department having a
remaining maturity of not more than one year
    100 %

OTC Convertible Note Hedge (2015)

18



--------------------------------------------------------------------------------



 



              Valuation Item:   Percentage:
(C) Securities with maturities of 90 days or less from the date of acquisition
issued by the U.S., Switzerland, Canada, England or a member state of the
European Union (excluding Greece, Italy and any Countries with sovereign debt
ratings below Aa1/AA+) or by an instrumentality or agency of the U.S.
government, Switzerland, Canada, England or a member state of the European Union
(excluding Greece, Italy and any Countries with sovereign debt ratings below
Aa1/AA+) having the same credit rating as its government 100% $50 million
maximum per non-U.S. country
    100 %  
(D) Certificates of deposit and eurodollar time deposits with maturities of
90 days or less from the date of acquisition and overnight bank deposits of any
commercial bank having stable ratings of at least A/A-1 by S&P and A2/P-1 by
Moody’s
    100 %  
(E) Repurchase obligations of any commercial bank satisfying the requirements of
clause (D) of this definition, having a term of not more than seven days with
respect to securities issued by the U.S. Government
    100 %  
(F) Commercial paper of a corporate issuer having stable ratings of at least
A/A- 1 by S&P and A2/P-1 by Moody’s and maturing within 90 days after the day of
acquisition
    100 %  
(G) Securities with maturities of 90 days or less from the date of acquisition
issued by any state, commonwealth or territory of the U.S., by any political
subdivision or taxing authority of any such state, commonwealth or territory,
the securities of which state, commonwealth, territory, political subdivision or
taxing authority (as the case may be) having stable ratings of at least A by S&P
and A2 by Moody’s
    100 %  
(H) Securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (D) of this definition
    100 %  
(I) Shares of money market mutual or similar funds that conform with Rule 2a-7
of the Investment Companies Act of 1940 and having a minimum asset size of
$3 billion which invest exclusively in assets satisfying the requirements of
clauses (C) through (H) of this definition
    100 %

OTC Convertible Note Hedge (2015)

19



--------------------------------------------------------------------------------



 



              Valuation Item:   Percentage:
(J) Non-Callable Agency Debt having a remaining maturity of not more than one
year. For purposes hereof, “Non-Callable Agency Debt” means fixed rate,
non-callable, non-amortizing U.S. Dollar-denominated senior debt securities of
fixed maturity in book entry form issued by the Federal Home Loan Banks
(including their consolidated obligations issued through the Office of Finance
of the Federal Home Loan Bank System) (“FHLB”), Fannie Mae, the Federal Home
Loan Mortgage Corporation (“Freddie Mac”) or the Federal Farm Credit Banks
(“FFCB”)
    99 %  
(K) Non-Callable Agency Discount Notes having a remaining maturity of not more
than twelve months. For purposes hereof, “Non-Callable Agency Discount Notes”
means non-callable U.S. Dollar denominated discount notes sold at a discount
from their principal amount payable at maturity with an original maturity of
360 days or less in book entry form and issued by Fannie Mae, Freddie Mac, FHLB
or FFCB
    99 %  
(L) Callable Agency Debt having a remaining maturity of not more than one year.
For purposes hereof, “Callable Agency Debt” means fixed-rate, callable
non-amortizing U.S. Dollar-denominated senior debt securities in book entry form
issued by FHLB, Fannie Mae or Freddie Mac
    99 %  
(M) Negotiable debt obligations issued by the U.S. Treasury Department having a
remaining maturity of more than one year but not more than ten years
    99 %  
(N) Non-Callable Agency Debt and Callable Agency Debt having a remaining
maturity of more than one year but not more than ten years
    98 %  
(O) Negotiable debt obligations issued by the U.S. Treasury Department having a
remaining maturity of more than ten years
    98 %  
(P) Non-Callable Agency Debt and Callable Agency Debt having a remaining
maturity of more than ten years
    97 %  
(Q) Corporate Debt having stable ratings of AA or better by Standard & Poor’s
and Aa2 or better by Moody’s having a remaining maturity of less than 1 year or
as otherwise mutually agreed by the Parties and listed in Attachment Q1 having a
remaining maturity of less than one year
    97 %

OTC Convertible Note Hedge (2015)

20



--------------------------------------------------------------------------------



 



              Valuation Item:   Percentage:
(R) Securities or other financial obligations of the Issuer of the Shares,
including without limitation, equity securities, debt securities, convertible
bonds, derivatives contracts and any other financial instruments.
    100 %  
(S) Securities or other financial obligations of corporations (other than the
Issuer of the Shares), including without limitation, equity securities, debt
securities, convertible bonds and any other financial instruments.
    70 %

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Submission to Jurisdiction. Each party hereby irrevocably and unconditionally
submits for itself and its property in any legal action or proceeding by the
other party against it relating to the Transaction to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Supreme Court of the State of New York, sitting in
New York County, the courts of the United States of America for the Southern
District of New York, and appellate courts from any of the foregoing.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation and the Agreement.   (b)   The parties
hereto intend for:

OTC Convertible Note Hedge (2015)

21



--------------------------------------------------------------------------------



 



  (i)   Seller to be a “financial institution” as defined in Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”) and this Transaction
to be a “securities contract” as defined in Section 741(7) of the Bankruptcy
Code and a “swap agreement” as defined in Section 101(53C) of the Bankruptcy
Code, qualifying for the protections of, among other sections,
Sections 362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code;     (ii)   a party’s right to liquidate this Transaction and to exercise
any other remedies upon the occurrence of any Event of Default under the
Agreement with respect to the other party to constitute a “contractual right” as
defined in the Bankruptcy Code;     (iii)   all payments for, under or in
connection with this Transaction, all payments for the Shares and the transfer
of such Shares to constitute “settlement payments” as defined in the Bankruptcy
Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.”
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefore “three Local
Business Days.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller) that such disclosure is required by law or by
the rules of the New York Stock Exchange or any securities exchange.
Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
OTC Convertible Note Hedge (2015)

22



--------------------------------------------------------------------------------



 



[Signatures follow on separate page]
OTC Convertible Note Hedge (2015)

23



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

                  Very truly yours,    
 
                MERRILL LYNCH INTERNATIONAL    
 
           
 
  By:   /s/ David Royce    
 
           
 
  Name:   David Royce    
 
  Title:   Authorized Signatory    

          Confirmed as of the date first above written:    
 
        MYLAN INC.    
 
       
By:
  /s/ Edward J. Borkowski    
 
       
Name:
  Edward J. Borkowski    
Title:
  Executive Vice President and
Chief Financial Officer    

Acknowledged and agreed as to matters to the Agent:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
Solely in its capacity as Agent hereunder

         
By:
Name:
  /s/ Fran Jacobson
 
Fran Jacobson    
Title:
  Authorized Signatory    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTEE OF MERRILL LYNCH & CO., INC.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH
& CO., INC., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & Co.”), hereby unconditionally guarantees to Mylan Inc.
(the “Company”), the due and punctual payment of any and all amounts payable by
Merrill Lynch International, a company organized under the laws of England and
Wales (“ML”), under the terms of the Confirmation of OTC Convertible Note Hedge
between the Company and ML (ML as Seller), dated as of September 9, 2008, with
respect to the Reference Notes (as defined therein) of Company due 2015 (the
“Confirmation”), including, in case of default, interest on any amount due, when
and as the same shall become due and payable, whether on the scheduled payment
dates, at maturity, upon declaration of termination or otherwise, according to
the terms thereof. In case of the failure of ML punctually to make any such
payment, ML & Co. hereby agrees to make such payment, or cause such payment to
be made, promptly upon demand made by the Company to ML & Co.; provided, however
that delay by the Company in giving such demand shall in no event affect ML &
Co.’s obligations under this Guarantee. This Guarantee shall remain in full
force and effect or shall be reinstated (as the case may be) if at any time any
payment guaranteed hereunder, in whole or in part, is rescinded or must
otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of ML or otherwise, all as though such payment had not been made.
     ML & Co. hereby agrees that its obligations hereunder constitute a
guarantee of payment when due and not of collection and that its obligations
hereunder shall be unconditional, irrespective of the validity, regularity or
enforceability of the Confirmation; the absence of any action to enforce the
same; any waiver or consent by the Company concerning any provisions thereof;
the rendering of any judgment against ML or any action to enforce the same; or
any other circumstances that might otherwise constitute a legal or equitable
discharge of a guarantor or a defense of a guarantor. ML covenants that this
guarantee will not be discharged except by complete payment of the amounts
payable under the Confirmation. This Guarantee shall continue to be effective if
ML merges or consolidates with or into another entity, loses its separate legal
identity or ceases to exist.
     ML & Co. shall not exercise any rights that it may acquire by way of
subrogation as a result of a payment by it under this Guarantee at any time when
any of the obligations of ML shall have become due and remain unpaid. Any amount
paid to ML & Co. in violation of the preceding sentence shall be held for the
benefit of the Company and shall forthwith be paid to the Company to be credited
and applied to such obligations of ML then due and unpaid. Subject to the
foregoing, upon payment of all such obligations of ML, ML & Co. shall be
subrogated to the rights of the Company against ML, and the Company agrees to
take at ML & Co.’s expense such steps as ML &Co. may reasonably request to
implement such subrogation.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws.
     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
     This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

            MERRILL LYNCH & CO., INC.
      By:   /s/ Patricia Kroplewnicki         Name:   Patricia Kroplenicki     
  Title:   Designated Signatory       Date:   September 9, 2008   

 